343 U.S. 154
72 S.Ct. 598
96 L.Ed. 852
RAYv.BLAIR.
No. 649.
Argued March 31, 1952.
Decided April 3, 1952.
Subsequent Opinion April 15, 1952.

See 343 U.S. 214, 72 S.Ct. 654.
Messrs. Marx Leva, Washington, D.C., Harold M. Cook, Birmingham, Ala., for petitioner.
Mr. Horace C. Wilkinson, Birmingham, Ala., for respondent.
PER CURIAM.


1
In this proceeding, an Alabama circuit court entered an order directing petitioner to certify to the Secretary of State of Alabama the name of respondent as a candidate for nomination for Presidential and Vice-Presidential elector in the primary election of the Democratic Party to be held on May 6, 1952. The Alabama Supreme Court affirmed on the single ground that the order was compelled by Article II, Section 1 and the Twelfth Amendment of the United States Constitution.


2
Petitioner applied to this Court for a stay of the judgments and mandates of the Alabama courts and filed a petition for writ of certiorari to review the judgment of the Alabama Supreme Court. On March 24, 1952, we granted certiorari and ordered the judgments and mandates of the courts below stayed pending further consideration and disposition of the case by this Court. The case was assigned for argument on the stay as well as the merits on March 31, 1952. 343 U.S. 901, 72 S.Ct. 637.


3
The question raised in this case has been thoroughly briefed and argued. The Court has fully considered the question and has reached its conclusion. It now announces its decision and enters its judgment in advance of the preparation of a full opinion which, when prepared, will be filed with the Clerk. See 343 U.S. 214, 72 S.Ct. 654.


4
The Court holds that Article II, Section 1 and the Twelfth Amendment of the Constitution do not compel issuance of the order and judgment entered below.


5
The judgment below is reversed. The mandate of this Court is directed to issue forthwith.


6
Reversed.


7
Mr. Justice DOUGLAS and Mr. Justice JACKSON dissent.


8
Mr. Justice BLACK and Mr. Justice FRANKFURTER took no part in the consideration or decision of this case.